Citation Nr: 1424224	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-32 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a left shoulder condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2011.  A transcript of that hearing is of record.  

In September 2011, the Board reopened and granted the Veteran's claim for service connection for his low back disorder and additionally granted service connection for radiculopathy of the left lower extremity as secondary to his low back disorder.  The Board, however, remanded his left shoulder claim to the RO, via the Appeals Management Center (AMC), for further development and consideration, consisting of having the Veteran undergo a VA compensation examination to determine the etiology of his left shoulder disorder.  That development having been completed, the case has been returned to the Board. 

Review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  

In September 2011, the Board referred the issues of entitlement to service connection for a right shoulder disorder, a disorder of the right lower extremity, and headaches to the AOJ, as these issues were raised by the record but had not yet been adjudicated.  Because it appears that no action has yet been taken on these issues, the Board is again referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's left shoulder condition is etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a left shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The Veteran has asserted that he injured his left shoulder during active duty, specifically when a desk he was carrying down a flight of stairs with his fellow service members was dropped from above, pinning him between the desk and the handrail.  He maintains that, since that time, he has experienced intermittent shoulder pain.

The December 2011 VA shoulder examination confirms a current diagnosis of left shoulder strain.  Moreover, service treatment records show the Veteran complained of left shoulder pain and soreness in December 1976, as well as an injury in January 1980 that resulted in a low back injury manifested by left side soreness and difficulty moving.  In subsequent statements and testimony, the Veteran maintained that, as the result of a desk falling on him as he was carrying it up a flight of stairs, he sustained injuries to his shoulder and his low back, though his back injury was more serious at the time.  Therefore, the first and second elements for service connection, namely a current disability and an in-service incurrence, have been met.  See Shedden, 381 F.3d at 1166-67.

With respect to the third element, a nexus between the in-service injury and the current disability, the relevant history must be reviewed.  As noted above, the Veteran complained of an injury in January 1980, but no specific reference to a left shoulder injury was made in his service treatment records (STRs).  His STRs do, however, show a complaint of bilateral shoulder pain in August 1976 after the Veteran noted light suprascapular pain from the left to the right when he rolled over in bed to answer the phone that morning.  He was diagnosed with a muscle spasm.  

Post-service, a private physician statement from February 1984 shows that the Veteran complained of left shoulder pain after moving a 55 gallon chemical oil drum and shoveling.  A private physician statement from March 1984 shows that the Veteran complained of left shoulder pains for the past year, and reflects a diagnosis of radiculitis.  

March 2001 VA treatment records show that the Veteran complained of pain on the left side, including the arm, shoulder, hip, and behind the calf, and reported being in a car accident in July 2000 causing injuries to his neck and back.  The notes also show that the Veteran "had a fall in the Navy...when a desk fell on him and he continues to have . . . left shoulder pains for which he uses no meds."

In statements dated in October 2007 and June 2008, and at the March 2011 hearing, the Veteran testified that his shoulder was hurt during the same in-service incident that caused his back injury in January 1980.  He also asserted that while he has not pursued recent medical treatment, the pain has been intermittent but persistent.  Furthermore, in the October 2008 statement, the Veteran also asserted that he regularly engaged in strenuous duties in service, such as lifting heavy chains, moving heavy machinery, and repairing aircraft, which caused him pain.  See Form DD214 (reflecting an occupational specialty of System Organizational Maintenance Technician).  

December 2011 VA treatment records show that the presented with left shoulder pain which he attributed to lifting heavy paint containers one month prior.

The December 2011 VA examiner concluded that the current left shoulder strain was less likely than not related to the incidents in service.  In support of this, he stated that there was no evidence of any injury to the shoulder in the Veteran's service treatment records after his December 1976 complaints of pain.  He noted that January 1980 treatment records for the Veteran's low back made no mention of additional shoulder pathology.  He also cited the private physician statements from February 1984, reflecting that the Veteran attributed his shoulder pain to moving a 55 gallon drum and shoveling, and from March 1984 showing that that the Veteran complained of left shoulder pains for the past year.  He further noted the July 2000 motor vehicle accident and the December 2011 record showing left shoulder pain after lifting paint cans.  He concluded that the Veteran "has had many other occupational . . . and every day stresses/injuries affecting his left shoulder."

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current left shoulder strain and his active duty service.  As the Board noted in its prior September 2011 decision, the Veteran competently and credibly testified as to the underlying in-service injury and to the resultant continuing symptomatology.  See September 2011 Board Decision (noting that the credibility of the Veteran's testimony is corroborated by the contemporaneous evidence of record).  Additionally, his DD 214 lists his occupation as maintenance technician, which is consistent with in-service injury due to lifting and carrying.  Further, while there is evidence of record noting intercurrent injury, there is also medical evidence showing that the Veteran reported a history of intermittent shoulder pain since his in-service injury, namely a VA treatment record dated in March 2001 showing that he described an injury to his left shoulder when a desk fell on him during service.  This statement was made more than six years prior to the time that he submitted a claim for service connection for his left shoulder disorder, lending further credence to his statement.  Thus, the Board finds the Veteran's statement that he suffered a left shoulder injury during service to be credible.  

While Various VA and private VA treatment records show a number of intercurrent incidents of left shoulder pain related to subsequent injuries, as noted by the December 2011 VA examiner, the reports do not indicate that the Veteran's left shoulder symptomatology originated after service; rather, they may merely show that the Veteran had acute incidents of pain following occupational and other stress to his January 1980 left shoulder injury.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise concerning whether the Veteran's current left shoulder disorder is related to service.  Thus, the criteria for service connection are met.


ORDER

Service connection for a left shoulder disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


